One Hundred Tenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eightS. 3015IN THE SENATE OF THE UNITED
		  STATESAN ACTTo designate the facility of the United
		  States Postal Service located at 18 S. G Street, Lakeview, Oregon, as the
		  Dr. Bernard Daly Post Office Building.1.Dr. Bernard Daly Post Office
			 Building(a)DesignationThe facility of the United States Postal
			 Service located at 18 S. G Street in Lakeview, Oregon, as the Dr.
			 Bernard Daly Post Office Building.(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dr.
			 Bernard Daly Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate